COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-550-CR
 
  
VECENTIE 
SONTIAGO MORALES, JR.                                      APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Vecentie Sontiago Morales, Jr. appeals from the trial court’s order dismissing 
the case against him.  Absent some exceptions not relevant to this case, 
this court only has jurisdiction to consider an appeal by a criminal defendant 
when there has been a final judgment of conviction.2  
We sent a letter to Appellant on November 23, 2004, requesting a response 
showing grounds for continuing the appeal because it appeared we lacked 
jurisdiction.  The response does not present any grounds for continuing 
this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.3
    
   
                                                                  PER 
CURIAM
   
  
PANEL 
D:   DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
February 17, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown 
v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).
3.  
See Tex. R. App. P. 
43.2(f).